IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                            NO. WR-27,268-02


                               EX PARTE SHAWN SMITH, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 13F0106-102-A IN THE 102ND DISTRICT COURT
                                FROM BOWIE COUNTY


          Per curiam.

                                                 ORDER

          Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The court’s charge is not included in the

record.

          The district clerk shall either forward to this Court the court’s charge or certify in writing that
                                                                                                    2

this document is not part of the record. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: February 28, 2020
Do not publish